Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 2015/0265807) in view of Nakanishi et al. (U.S. Patent Application Publication 2017/0165014) in view of Wilkins et al. (U.S. Patent Application Publication 2003/0220564).

Regarding claims 1 and 3-4, Park et al. disclose a remote control apparatus for surgical/medical use comprising:
a display (“visual display or screen” 128, see [0059] and figures 1A-1B) configured to display an image captured by an endoscope (see [0108]);
an operation handle (used for inputting control commands) (“controller” 126, see [0057]-[0058] and figures 1A-1B) configured to be movable within a predetermined operation range and to remotely operate medical equipment;
an armrest (the armrest is clearly marked in figures 1A and 1B, a portion of which is reproduced below, wherein the armrest is labeled and where the user/operator is resting his/her arm) to support arms of an operator; and
a supporting mechanism that includes a supporting section (the supporting legs, the wheels contacting the floor and the horizontal framing between the legs and wheels and clearly shown in figures 1A-1B) supporting the display, the operation handle, and the armrest.
Park et al. fail to disclose:
1) the supporting mechanism includes a driver configured to move the supporting section in an up-and-down vertical direction, wherein
2) the supporting mechanism is configured to be transitionable between a first mode in which the operation handle that is positioned at a neutral position of the operation range is held at a first height position, which is 85 cm or more above a floor surface on which the remote control apparatus is placed and a second mode in which the operation handle that is positioned at the neutral position of the operation range is held at a second height position, which is 48 cm or more below the first height position, 
3) the supporting mechanism moves, upon transitioning between the first mode and the second mode, the supporting section in the up-and-down direction by the driver to move the display, the operation handle, and the armrest in an integrated manner in the up-and-down direction, and
4) the driver including a motor moves the supporting mechanism up-and-down in a vertical direction in response to a posture change instruction.
Like Park et al., Nakanishi et al. disclose a control apparatus for surgical/medical use having a display (“display section” 33, see [0085] and figure 1), a user input device used for inputting control commands (comprising “handle” 52 and its various input elements, see figure 1), and teach providing the supporting mechanism with both a supporting section (for example A) “slide mechanism” 201 and “lower support” 42 in figure 11, or B) “lower support” 42 and “upper support” 43 in figures 2-3B, and 5-8B) configured to move the supporting section in an up-and-down vertical direction so that the user/operator may select between a seated position wherein the user input device has a height 49.3cm (see [0141]-[0145] and figure 8B) and a standing position wherein the user input device has a height 132.6cm (see [0141]-[0145] and figure 8A).
Note the height difference meet the recitation of claims 3-4.
Like Park et al. and Nakanishi et al., Wilkins et al. disclose a control apparatus for medical system having A) an armrest (18, 20, and 22, see figure 1), B) a support section (“shaft” 78 and “threads” 80, see [0024]-[0026] and figures 6a-7b) that changes or adjusts the height of the supporting section in an up-and-down vertical direction, and a display (“system display 16 and control panel 18,” see [0027] and figures 1, and 6a-7b) and teach providing the driver with a motor (“1/4 hp DC motor” 82, see [0024]-[0025] and figures 6a-7b) in order move the supporting mechanism (including the armrest) up-and-down in a vertical direction in response to a posture change instruction (“motor control” (see [0024]-[0025]) in the form of a “simple pushbutton or rocker switch” (see [0026])).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Park et al., as taught by Nakanishi et al., to provide the supporting mechanism with both a supporting section configured to move the supporting section in an up-and-down vertical direction so that the user/operator may select between a seated position wherein the user input device has a height 49.3cm and a standing position wherein the user input device has a height 132.6cm, and as further taught by Wilkins et al., to provide the driver with a motor in order move the supporting mechanism (including the armrest) up-and-down in a vertical direction in response to a posture change instruction.

Regarding claim 2, Park et al. in view of Nakanishi et al. in view of Wilkins et al. disclose the claimed invention, see Wilkins et al. (“motor control” (see [0024]-[0025]) in the form of a “simple pushbutton or rocker switch” (see [0026])).

[AltContent: arrow]
    PNG
    media_image1.png
    309
    325
    media_image1.png
    Greyscale

[AltContent: textbox (Armrest)]

Reproduced Figure 1A
[AltContent: arrow]
    PNG
    media_image2.png
    354
    292
    media_image2.png
    Greyscale



[AltContent: textbox (Armrest)]
Reproduced Figure 1B
Regarding claims 5, and 7-8, Park et al. disclose a remote control apparatus for surgical/medical use comprising:
a display (“visual display or screen” 128, see [0059] and figures 1A-1B) configured to display an image captured by an endoscope (see [0108]);
an operation handle (used for inputting control commands) (“controller” 126, see [0057]-[0058] and figures 1A-1B) configured to be movable within a predetermined operation range and to remotely operate medical equipment ;
 an armrest (the armrest is clearly marked in figure 1A, where the user/operator is resting his/her arm) to support arms of an operator; and
a supporting mechanism that includes a supporting section (the table top portion and the supporting legs clearly shown in figures 1A-1B) supporting the display, the operation handle, and the armrest.
Park et al. fail to disclose:
1) the supporting mechanism includes a driver configured to move the supporting section in an up-and-down direction, wherein
2) the supporting mechanism is configured to be transitionable between a first mode in which the operation handle is held such that the operation range of the operation handle is within in a clean area set at a predetermined height of 70 cm position or more above a floor surface on which the remote control apparatus is placed, and a second mode in which the operation handles are held such that at least a part of the operation range of the operation handle is located at least 48 cm below the clean area, 
3) the supporting mechanism moves, upon transitioning between the first mode and the second mode, the supporting section in the up-and-down direction by the driver to move the display, the operation handle, and the armrest in an integrated manner in the up-and-down direction, and 
4) the driver including a motor moves the supporting mechanism up-and-down in a vertical direction in response to a posture change instruction.
Park et al. fail to disclose:
1) the supporting mechanism includes a driver configured to move the supporting section in an up-and-down vertical direction, wherein
2) the supporting mechanism is configured to be transitionable between a first mode in which the operation handle that is positioned at a neutral position of the operation range is held at a first height position, which is 85 cm or more above a floor surface on which the remote control apparatus is placed and a second mode in which the operation handle that is positioned at the neutral position of the operation range is held at a second height position, which is 48 cm or more below the first height position, 
3) the supporting mechanism moves, upon transitioning between the first mode and the second mode, the supporting section in the up-and-down direction by the driver to move the display, the operation handle, and the armrest in an integrated manner in the up-and-down direction, and
4) the driver including a motor moves the supporting mechanism up-and-down in a vertical direction in response to a posture change instruction.
Like Park et al., Nakanishi et al. disclose a control apparatus for surgical/medical use having a display (“display section” 33, see [0085] and figure 1), a user input device used for inputting control commands (comprising “handle” 52 and its various input elements, see figure 1), and teach providing the supporting mechanism with both a supporting section (for example A) “slide mechanism” 201 and “lower support” 42 in figure 11, or B) “lower support” 42 and “upper support” 43 in figures 2-3B, and 5-8B) configured to move the supporting section in an up-and-down vertical direction so that the user/operator may select between a seated position wherein the user input device has a height 49.3cm (see [0141]-[0145] and figure 8B) and a standing position wherein the user input device has a height 132.6cm (see [0141]-[0145] and figure 8A).
Note the height difference meet the recitation of claims 7-8.
Like Park et al. and Nakanishi et al., Wilkins et al. disclose a control apparatus for medical system having A) an armrest (18, 20, and 22, see figure 1), B) a support section (“shaft” 78 and “threads” 80, see [0024]-[0026] and figures 6a-7b) that changes or adjusts the height of the supporting section in an up-and-down vertical direction, and a display (“system display 16 and control panel 18,” see [0027] and figures 1, and 6a-7b) and teach providing the driver with a motor (“1/4 hp DC motor” 82, see [0024]-[0025] and figures 6a-7b) in order move the supporting mechanism (including the armrest) up-and-down in a vertical direction in response to a posture change instruction (“motor control” (see [0024]-[0025]) in the form of a “simple pushbutton or rocker switch” (see [0026])).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Park et al., as taught by Nakanishi et al., to provide the supporting mechanism with both a supporting section configured to move the supporting section in an up-and-down vertical direction so that the user/operator may select between a seated position wherein the user input device has a height 49.3cm and a standing position wherein the user input device has a height 132.6cm, and as further taught by Wilkins et al., to provide the driver with a motor in order move the supporting mechanism (including the armrest) up-and-down in a vertical direction in response to a posture change instruction.

Regarding claim 6, Park et al. in view of Nakanishi et al. in view of Wilkins et al. disclose the claimed invention, see Wilkins et al. (“motor control” (see [0024]-[0025]) in the form of a “simple pushbutton or rocker switch” (see [0026])).

Regarding claim 9, Park et al. disclose a remote control apparatus for surgical/medical use comprising:
a display (“visual display or screen” 128, see [0059] and figures 1A-1B) configured to display an image captured by an endoscope (see [0108]);
an operation handle (used for inputting control commands) (“controller” 126, see [0057]-[0058] and figures 1A-1B) configured to be movable within a predetermined operation range and to remotely operate medical equipment;
an armrest (the armrest is clearly marked in figure 1A, where the user/operator is resting his/her arm) to support arms of an operator; and
a supporting mechanism that includes a supporting section (the table top portion and the supporting legs clearly shown in figures 1A-1B) supporting the display, the operation handle, and the armrest.
Park et al. fail to disclose:
1) the supporting mechanism includes a driver configured to move the supporting section in an up-and-down vertical direction, wherein
2) the supporting mechanism is configured to be transitionable between a first mode in which the operation handle is held at a position suitable for the operator to operate the operation handle at a standing posture and a second mode in which the operation handle is held at a position suitable for the operator to operate the operation handle in a sitting posture, 
3) the supporting mechanism moves, upon transitioning between the first mode and the second mode, the supporting section in the up-and-down direction by the driver to move the display, the operation handle, and the armrest in an integrated manner in the up-and-down direction, 
4) the driver including a motor moves the supporting mechanism up-and-down in a vertical direction in response to a posture change instruction.
Like Park et al., Nakanishi et al. disclose a control apparatus for surgical/medical use having a display (“display section” 33, see [0085] and figure 1), a user input device used for inputting control commands (comprising “handle” 52 and its various input elements, see figure 1), and teach providing the supporting mechanism with both a supporting section (for example A) “slide mechanism” 201 and “lower support” 42 in figure 11, or B) “lower support” 42 and “upper support” 43 in figures 2-3B, and 5-8B) configured to move the supporting section in an up-and-down vertical direction so that the user/operator may select between a seated position wherein the user input device has a height 49.3cm (see [0141]-[0145] and figure 8B) and a standing position wherein the user input device has a height 132.6cm (see [0141]-[0145] and figure 8A).
Note the height difference meet the recitation of claims 7-8.
Like Park et al. and Nakanishi et al., Wilkins et al. disclose a control apparatus for medical system having A) an armrest (18, 20, and 22, see figure 1), B) a support section (“shaft” 78 and “threads” 80, see [0024]-[0026] and figures 6a-7b) that changes or adjusts the height of the supporting section in an up-and-down vertical direction, and a display (“system display 16 and control panel 18,” see [0027] and figures 1, and 6a-7b) and teach providing the driver with a motor (“1/4 hp DC motor” 82, see [0024]-[0025] and figures 6a-7b) in order move the supporting mechanism (including the armrest) up-and-down in a vertical direction in response to a posture change instruction (“motor control” (see [0024]-[0025]) in the form of a “simple pushbutton or rocker switch” (see [0026])).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Park et al., as taught by Nakanishi et al., to provide the supporting mechanism with both a supporting section configured to move the supporting section in an up-and-down vertical direction so that the user/operator may select between a seated position wherein the user input device has a height 49.3cm and a standing position wherein the user input device has a height 132.6cm, and as further taught by Wilkins et al., to provide the driver with a motor in order move the supporting mechanism (including the armrest) up-and-down in a vertical direction in response to a posture change instruction.

Regarding claim 10, Park et al. in view of Nakanishi et al. in view of Wilkins et al. disclose the claimed invention, see Wilkins et al. (“motor control” (see [0024]-[0025]) in the form of a “simple pushbutton or rocker switch” (see [0026])).

Regarding claims 11-13 and 21, Park et al. disclose the claimed invention, see the arm supporting section comprises the two lateral portions next to the “armrest” of the table top in reproduced figure 1B below.  The pair of connecting sections are the two interfaces between the A) armrest and B) the arm supporting section comprises the two lateral portions next to the “armrest.” It should be noted the pair of connecting sections define two dimensional surfaces that extend (at least partially) downwardly toward the front side, upwardly toward the front side, and in a front-back direction along a horizontal direction.

Regarding claim 14, Park et al. disclose the claimed invention,  see 1) the display of Park et al. (“visual display or screen” 128, see [0059] and figures 1A-1B) 

Regarding claim 22, Park et al. in view of Nakanishi et al. in view of Wilkins et al. disclose the claimed invention, see Wilkins et al. figures 6a-7b.



[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    354
    292
    media_image2.png
    Greyscale

[AltContent: textbox (Left connecting  Section)][AltContent: textbox (Left arm supporting  Section)][AltContent: textbox (Right arm supporting  Section)]
[AltContent: textbox (Right connecting  Section)]
[AltContent: textbox (Armrest)]
Reproduced Figure 1B

Claims 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 2015/0265807) in view of Nakanishi et al. (U.S. Patent Application Publication 2017/0165014) in view of Wilkins et al. (U.S. Patent Application Publication 2003/0220564) as applied to claim 1 above, and further in view of Itkowitz (U.S. Patent Application Publication 2011/0118748).

Regarding claims 15-16 and 18-20, Park et al. in view of Nakanishi et al. in view of Wilkins et al. show the invention above,
but fail to recite:
1) the display comprises a scope type display;
2) the supporting mechanism includes a mounting section to which a scope type display and a non-scope type display are selectively mountable as the display; and/or
3) a display apparatus provided outside of the remote control apparatus.
Like Park et al., Itkowitz discloses a surgical medical system having a display, user controller for inputting commands, and armrest(s) (see figure 1B) and teach providing the display with a selectively mountable choice between a scope-type display (“surgeon viewer” 361, see [0091] and figures 1B, 3A-3B) and an open type display (16A, 315, 316 in figure 3B) in order to provide the surgeon with a 3-D image. Itkowitz also teaches providing the system with a display apparatus provided outside of the remote control apparatus so that more than one use may view the procedure at the same time (see figure 1B).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Park et al. in view of Nakanishi et al. in view of Wilkins et al., as taught by Itkowitz, to provide the display with a selectively mountable choice between a scope-type display and an open type display in order to provide the surgeon with a 3-D image, and as also taught by Itkowitz, to provide the system with a display apparatus provided outside of the remote control apparatus so that more than one use may view the procedure at the same time. 


Allowable Subject Matter

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
Due to Applicants amendments to the claims a new grounds of rejection have been necessitated.  The new grounds of rejection consists of 1) claims 1-14 have been rejected by the combination of Park et al. in view of Nakanishi et al. in view of Wilkins et al., and 2) claims 15-16 and 18-20 have been rejected by the combination of Park et al. in view of Nakanishi et al. in view of Wilkins et al. in view of Itkowitz.
The amendments comprise essentially: A) the driver includes “a motor configured to move the supporting section up-and-down in a vertical direction,” B) the supporting mechanism moves “in response to a posture change instruction to transition between the first mode and the second mode.”  Because of these amendments it was necessary to use new cited prior art references of Nakanishi et al. and Wilkins et al. instead the previously used Ninomiya et al. reference.
Applicant mistakenly places some distinguishing importance of the amendment of an up-and-down in a vertical direction. The previously used prior art of Ninomiya et al. disclosed movement up-and-down in a vertical direction, but not ONLY a vertical direction or in purely a vertical direction.
The present rejection makes obvious the presently claimed invention as defined by claims 1, 5, 9, and 18-20 since at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Park et al., as taught by Nakanishi et al., to provide the supporting mechanism with both a supporting section configured to move the supporting section in an up-and-down vertical direction so that the user/operator may select between a seated position wherein the user input device has a height 49.3cm and a standing position wherein the user input device has a height 132.6cm, and as further taught by Wilkins et al., to provide the driver with a motor in order move the supporting mechanism (including the armrest) up-and-down in a vertical direction in response to a posture change instruction.  Similar rationale exists for claims 5, 9, and 18-20.

Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.


Accordingly, this action is made FINAL.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792